 Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 1 of 8 PageID #: 1223



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DISTRICT

UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
v.                                                  ) No. 4:18CR0390 AGF
                                                    )
RAYMOND ANDERSON,                                   )
                                                    )
                          Defendant.                )


     GOVERNMENT'S RESPONSE TO DEFENDANT=S MOTION THAT THE COURT
                         LACKS JURISCITION.

        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Colleen Lang, Assistant United

States Attorney for said district, and files its Response to Defendant=s Motion That The Court

Lacks Territorial Jurisdiction.

                                          I. INTRODUCTION

        Defendant moves to dismiss the indictment against him because he does not believe the

federal government has territorial jurisdiction over this case. Doc. #98.

        The defendant’s motion that the Court lacks territorial jurisdiction should be dismissed

as the federal government does have jurisdiction to prosecute the offenses with which the

defendant has been charged.

                                   II. FACTUAL BACKGROUND1

        A. Online Investigation.



1 The background and factual summary information provided is intended as a general guide to aid the Court. It
is not intended as a comprehensive statement of the government's case.
 Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 2 of 8 PageID #: 1224



         On August 26, 2015, Sgt. Robert Muffler of the St. Louis Police Department was

conducting an authorized undercover online investigation into child pornography on Emule.

Emule is an online peer-to-peer network that operates on the internet. During the online

internet investigation, Sgt. Muffler located an IP address that was offering to share files of

child pornography on Emule. Sgt. Muffler was able to download a video of child

pornography from that IP address. A subpoena was sent to Charter Communications for

subscriber information. Charter responded that the IP address belonged to “D.A.” at 5204A

South Kingshighway, St. Louis, Missouri, at the date and time of the download.

         B. Search Warrant

         On September 16, 2015, Det. Wilferd and Det. Spreck applied for and received a search

warrant for a home located at 5204A South Kingshighway, St. Louis, Missouri. On

September 17, 2015, the search warrant was executed upon the home. The defendant,

Raymond Anderson, lived in the home with “D.A.,” his roommate. The defendant and his

roommate came home right before the police executed the search warrant. Det. Wilferd

interviewed the defendant at the home after advising him of his Miranda rights. The

defendant admitted to Det. Wilferd that he utilized peer-to-peer programs to search for child

pornography. Detectives also interviewed the roommate, who denied downloading any child

pornography. Police seized from the home the defendant’s computer, phone, and thumb

drive.

         C. Interview:

         The defendant was taken to the St. Louis Police Department and was interviewed again

by police. Det. Wilferd re-read the defendant his Miranda rights, the defendant consented to

being interviewed. In general, the Defendant stated he built his tower computer and it was

                                                 2
 Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 3 of 8 PageID #: 1225



located in the bedroom. The defendant admitted that his tower computer would have child

pornography on it. The defendant admitted to searching the internet for child pornography for

the last ten years and that he stored a collection of child pornography images and videos. The

defendant admitted to using search terms such as: “PTHC,” “Kiddy Porn,” and “1 yo.”

       D. Forensics.

       Officer Bob O’Neal with the St. Charles County ICAC team completed the forensics on

the defendant’s computer devices. P.O. O’Neal found child pornography located on two of the

devices: the defendant’s computer tower and his Sandisk flash drive. Within the defendant’s

computer was a Samsung hard drive that contained 371 video files and 837 image files of child

pornography. Evidence of Emule software was also located on the computer’s hard drive.

On the defendant’s Sandisk thumb drive, Officer O’Neal located 380 video files and 644 image

files of child pornography. The Samsung hard drive and the Sandisk thumb drive were both

produced outside of the United States and have traveled in interstate and foreign commerce.

All of these images and videos were of prepubescent minor children engaged in sexually

explicit conduct, and some portrayed sadistic or masochistic conduct, or other depictions of

violence.

                III. LEGAL ANALYSIS OF JUSRISDICTIONAL ISSUE.

       A. Congress Has the Power Under the Commerce Clause to Criminalize Child
          Pornography.

      The defendant argues that the United States does not have territorial jurisdiction over his

home address at the time of the crime, 5204 South Kingshighway, St. Louis, Missouri. The

defendant is correct that the United States government does not own that property and it is not

a “territory or possession of the United States.” However, the government is not alleging that


                                               3
 Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 4 of 8 PageID #: 1226



jurisdiction over the defendant’s crimes is based on territorial jurisdiction. As alleged in the

indictment, the district court has jurisdiction over the defendant’s offenses because he used the

internet, “a means or facility of interstate commerce,” and stored the images on devices that

have traveled in “interstate and foreign” commerce. Doc. #2. As defined in the indictment the

“internet” is a computer communications network using interstate and foreign lines to transmit

data streams . . .” Doc. #2 at paragraph 2. The Sandisk flash drive, that contained child

pornography images that is charged in Count Three of the indictment, was produced outside of

the state of Missouri, and therefore has “traveled in interstate and foreign commerce.” Doc. 2.

      Under the Commerce Clause, the federal courts have jurisdiction over these crimes. The

Constitution authorizes Congress “to regulate Commerce with foreign Nations, and among the

several States and with the Indian Tribes.” U.S. Const. art. I, § 8, cl.3. The Supreme Court

has identified three broad categories of activity that Congress may regulate under its commerce

power: (1) the use of the channels of interstate commerce, (2) the instrumentalities of interstate

commerce, or persons or things in interstate commerce, and (3) activities that substantially

affect interstate commerce. See United States v. Lopez, 514 U.S. 549, 558-59 (1995) (citations

omitted); see also United States v. Morrison, 529 U.S. 598, 608-09 (2000).

      First, Congress has the power and authority under the Commerce Clause to punish those

who transport, receive, and possess files of child pornography over the internet or on devices

that move in interstate commerce. The defendant’s position is contrary to abundant binding

precedent that Congress had authority under the Commerce Clause to enact Sections

2252A(a)(2) and 2252A(a)(5)(B). United States v. Mugan, 441 F.3d 622, 630 (8th Cir. 2006);

United States v. Hampton, 260 F.3d 832, 834-35 (8th Cir. 2001); United States v. Bausch, 140

F.3d 739, 740 (8th Cir. 1998).” United States v. MacEwan, 445 F.3d 237, 243-44 (3d Cir.

                                                 4
 Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 5 of 8 PageID #: 1227



2006).

         Courts have held that statutes prohibiting the receipt and transportation of child

pornography do not require that the images themselves must have crossed state lines. See

United States v. MacEwan, 445 F.3d 237, 243-44 (3d Cir. 2006). In MacEwan, the court

explained that the internet is an instrumentality and channel of interstate commerce. Further,

the court noted that the “transmission of photographs by means of the Internet is tantamount to

moving photographs across state lines and thus constitutes transportation in interstate

commerce.” Id. at 244 (quoting United States v. Runyan, 290 F.3d 223, 239 (5th Cir. 2002)).

         The MacEwan Court held that Congress has the power to regulate the downloading of

child pornography from the internet as the Commerce Clause has given Congress that power.

Because the internet is an instrumentality and channel of interstate commerce, the transporting

and downloading of images from the internet satisfies the jurisdictional element of §

2252A(a)(2). See also United States v. Kimler, 335 F.3d 1132, 1138 n. 7 (10th Cir. 2003),

(defendant's activity “would still be interstate if, as the evidence at trial established, he sent and

received the images in interstate commerce over the internet”).

         Second, Courts have held that Congress has the authority under the Commerce Clause

to prohibit the receipt and possession of child pornography based on the fact that images and

videos of child pornography are contained on material that has traveled in interstate or foreign

commerce. In United States v. Fadl, 498 F.3d 862, 866 (8th Cir. 2007), the defendant argued

that 21 U.S.C. § 2251(a) was unconstitutional because he never transmitted any images of child

pornography across state lines. The Court rejected his argument and explained that the use of

a camera that has moved in interstate commerce provides a sufficient jurisdictional nexus to

punish the offense under the Commerce Clause. Id. at 866.

                                                  5
 Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 6 of 8 PageID #: 1228



       The Eighth Circuit has repeatedly reached the same conclusion. See, e.g., United

States v. McCloud, 590 F.3d 560, 568 (8th Cir. 2009); United States v. Belcher, 534 F.3d 820,

824 (8th Cir. 2008). In McCloud, the Court echoed that all the government had to prove to

establish the jurisdictional nexus was that the memory card containing the child pornography

had crossed state lines. McCloud, 590 F.3d at 569. Similarly, in Belcher, this Court rejected

the argument that mere travel of the materials across state lines was insufficient to establish

jurisdiction. Specifically, the Belcher court emphasized, “[m]ore than one panel of this Court

has already rejected this precise constitutional attack.”   Belcher, 534 F.3d. at 824.

       Third, it does not matter that the defendant’s individual actions may not have

commercially affected interstate commerce. The First Circuit Court of Appeals discussed this

at length in United States v. Morales-de Jesus, “[h]owever, that ‘apparent commercial

character’ does not depend on any intent by an individual defendant involved in the illegal

conduct to introduce the proscribed visual depictions into commerce. In Lopez and Morrison,

the Supreme Court discussed the type of activity broadly—as defined in the statute—when

determining whether the regulated conduct was commercial or economic, and when discussing

the attenuation of the link between the regulated activity and a substantial effect on interstate

commerce. For example, Lopez focused on the fact that the GFSZA “is a criminal statute that

by its terms has nothing to do with ‘commerce’ or any sort of economic enterprise, however

broadly those terms are defined.” Lopez, 514 U.S. at 549, 115 S.Ct. 1624 (emphasis added). . . .

Likewise, in Morrison, the Court spoke of “gender-motived violence” generally, not the

defendants' alleged rape of their college classmate. Morrison, 529 U.S. at 615, 120 S.Ct. 1740.

Lopez and Morrison demand that the general subject of the statute, not the defendant's



                                                 6
 Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 7 of 8 PageID #: 1229



individual activity, be economic in nature to justify aggregation under Wickard.” United States

v. Morales-de Jesus, 372 F.3d 6, 19 (1st Cir. 2004).

          As such, Section 2252A is a proper exercise of the Commerce Clause based on the

requirement that the materials that were used to create the child pornography had traveled in

interstate or foreign commerce and the internet, a facility of interstate commerce, was used to

receive the child pornography. Accordingly, the District Court should deny Defendant

Anderson’s motion that the Court lacks jurisdiction in this case.

                                      IV.     CONCLUSION

          The defendant’s motion that the Court lacks jurisdiction should be denied. A federal

district court has jurisdiction over the crimes the defendant is charged with under the Commerce

Clause.

                                               Respectfully submitted,


                                               JEFFREY B. JENSEN
                                               United States Attorney

                                               s/ Colleen C. Lang
                                               Colleen C. Lang, #56872MO
                                               Assistant United States Attorney
                                               111 South 10th Street, Room 20.333
                                               St. Louis, MO 63102
                                               (314) 539-2200




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by email to stand-by counsel of record. A hard copy will be sent
to the Defendant.


                                                 7
Case: 4:18-cr-00390-AGF Doc. #: 99 Filed: 01/27/20 Page: 8 of 8 PageID #: 1230




                                   s/ Colleen C. Lang
                                   Colleen C. Lang, #56872MO
                                   Assistant United States Attorney




                                      8
